Citation Nr: 1731100	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  05-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.

(The issues of entitlement to an initial compensable evaluation for tinea pedis and entitlement to total disability based on individual unemployability (TDIU) are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision of a regional office (RO). 

Notably, in January 2006, the Veteran testified, in part, regarding the issue of entitlement to service connection for a low back disability before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file. 

In April 2016, the Veteran and his spouse testified regarding the issues of service connection for a low back condition, entitlement to an initial compensable evaluation for tinea pedis and entitlement to a TDIU before a different VLJ at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  

Because claims must be decided by the VLJ who conducts a hearing on the matter, there will be two separate decisions in this case.  Notably, the issue of entitlement to service connection for a low back disability requires a panel decision as two VLJs have conducted a hearing on the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As noted above, the Veteran presented testimony regarding the issue of entitlement to service connection for a low back disability before two different VLJs, one in January 2006, and one in April 2016.  The law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If two hearings are held before different VLJs on the same issues, then the matters must be decided by a three-member panel of VLJs.  38 U.S.C.A. § 7102; 38 C.F.R. § 20.707 (2016).  The Court has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2012). 

In May 2017, the RO notified the Veteran that he was entitled to present testimony regarding the issue of entitlement to service connection for a low back disability before a third VLJ who would participate in the Board's three-panel judge decision and requested that he identify the type of hearing that he would like, if he wished to appear at such a hearing.  In June 2017, the Veteran responded that he would like to appear at a videoconference hearing at his local RO.

Because the Veteran requested that he be permitted an opportunity to testify before the third member of the panel of VLJs which will decide his claim of entitlement to service connection for a low back disability, the Veteran's claim must be remanded to provide him with a hearing before a VLJ who will participate as the third member of the panel deciding his claim herein.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge to be held at the RO with regard to his claim for entitlement to service connection for a low back disability. 

The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_______________________________
S. HENEKS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




